Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 1 of 17 PageID #: 1288




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION


  MICAH ROEMEN,and TOM TEN EYCK,                                 4:19-CV-4006-LLP
  Guardian of Morgan Ten Eyck; and MICHELLE
  TEN EYCK,Guardian of Morgan Ten Eyck,
                                                    MEMORANDUM OPINION AND ORDER
                        Plaintiffs,                    GRANTING MOTION TO AMEND
         vs.



  UNITED STATES OF AMERICA,ROBERT
  NEUENFELDT,individually and UNKNOWN
  SUPERVISORY PERSONNEL OF THE
  UNITED STATES,individually.

                        Defendants.



        Pending before the Court is a Motion to Amend Complaint filed by Plaintiffs Micah
 Roemen and Tom and Michelle Ten Eyck, Guardians of Morgan Ten Eyck. For the following
 reasons. Plaintiffs' Motion to Amend is granted.

                                        BACKGROUND

        On January 14, 2019, Plaintiffs Micah Roemen and Tom and Michelle Ten Eyck,
 Guardians of Morgan Ten Eyck, filed Complaints against the Defendants United States of
 America; Robert Neuenfeldt, in his individual capacity; and Unknown Supervisory Personnel of
 the United States in their individual capacity. In their complaints. Plaintiffs allege claims of
 negligence against Defendants; a Bivens action against Defendant Neuenfeldt; a common law
 assault and battery claim against Defendant Neuenfeldt; and a Bivens claim against Unknown
 Supervisory Persormel of the United States. In their Bivens claim against Unknown Supervisory
 Personnel of the United States, Plaintiffs alleged that Defendants implemented and maintained
 customs, policies, and/or practices to encourage the use of excessive force by Defendant
 Neuenfeldt, and that Defendants participated in, encouraged, fostered, condoned, and ratified
 Defendant Neuenfeldt's use of excessive force in pursuing and injuring Micah Roemen and
 Michelle Ten Eyck. In addition. Plaintiffs alleged that by failing to adequately train their
 subordinates. Unknown Supervisory Personnel are individually liable for the constitutional
 violations committed by Defendant Neuenfeldt.
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 2 of 17 PageID #: 1289




         On March 12, 2019, Defendant Neuenfeldt filed a Motion to Dismiss. Therein, he argued
 that: 1) the Court lacked subject matter jurisdiction over the claims against him because tribal
 sovereign immunity^ extended to his actions; 2) the United States is the proper party under the
 Federal Torts Claims Act for purposes of the negligence claim against him; 3) he could not, as a
 matter oflaw, be liable under Bivens as a tribal employee acting pursuant to a section 638 contract.
 On May 28, 2020, the Court granted in part and denied in part Neuenfeldt's Motion to Dismiss.
 The Court denied Neuenfeldt's Motion to Dismiss on the basis oftribal immunity; ordered Counts
 I and II of the complaints alleging negligence and common law assault and battery dismissed
 against Neuenfeldt; and denied Neuenfeldt's Motion to Dismiss the Bivens claim alleged against
 him.


         On August 10,2020,the Court issued a scheduling order and order consolidating Plaintiffs'
 cases under Civ. No. 19-4006. (Doc. 35). In the Court's scheduling order, the Court ordered that
 the parties have until October 2, 2020, to move to join additional parties and to amend the
 pleadings. (Doc. 35). On August 14, 2020, the Government filed its Initial Disclosures. (Doc.
 66-4). On October 15, 2020, the parties filed an unopposed Motion to Amend Scheduling Order
 seeking to amend,among other things,the deadline for expert designation and reports for Plaintiffs
 to November 15, 2020 and for Defendants to February 16, 2021, and the discovery deadline to
 April 1, 2021. (Doc. 38). On November 2, 2020, Plaintiffs served discovery on Defendant
 Neuenfeldt. (Doc. 72, Tf 3). On December 30, 2020, the Court sua sponte issued its Second
 Amended Scheduling Order with the same expert and discovery deadlines, but later pre-trial and
 trial dates to allow the Court sufficient time to consider any motions that might be filed. (Doc.
 44). That same day. Plaintiffs received discovery responses from the United States. (Doc.
                                                                                      |    72,
 2). On February 15, 2021, the Government filed a Stipulation for Third Amended Scheduling
 Order requesting a June 1, 2021, discovery deadline and a motions deadline (other than motions
 in limine) on or before July 2,2021, which was granted by the Court. (Docs. 47; 54). The Third
 Amended Scheduling Order sets the discovery deadline for June 1, 2021; the motion deadline for
 July 2, 2021; the pretrial conference for October 1, 2021; and the jury trial for November 1, 2021.
 (Doc. 54).



 ^ At the time of the pursuit, Neuenfeldt was employed as a law enforcement officer by the Flandreau Santee Sioux
 Tribe ("the Tribe").
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 3 of 17 PageID #: 1290




         In a letter to opposing counsel on January 20, 2021, counsel for Plaintiffs confirmed their
 intent to take the deposition ofRobert Neuenfeldt on February 24,2021. (Doc.72-1). On February
 23, 2021, Plaintiffs received a response from Neuenfeldt on their written discovery requests and
 deposed Neuenfeldt the very next day. (Doc. 72, If 3). Based on testimony by Neuenfeldt at his
 deposition, on March 1, 2021, Plaintiffs noticed their intent to opposing counsel to amend their
 complaint and requested that the Government stipulate to the motion. Defendant United States of
 America indicated that it was opposed to Plaintiffs' Motion to Amend and on March 31, 2021,
 Plaintiffs filed a Motion to Amend Complaint to add claims against Defendant United States of
 America for negligent training, negligent supervision, and negligent retention. (Doc. 58-1). The
 Government opposes Plaintiffs' Motion to Amend on the basis that Plaintiffs have not shown good
 cause for the proposed amendment under Rule 16(b) ofthe Federal Rules of Civil Procedure since
 the amendment deadline imposed by the Court's scheduling order had passed. (Doc. 65). The
 Government also opposes Plaintiffs' Motion to Amend on the basis of futility. The Motion has
 been fully briefed by the parties and is ready for disposition.

         On April 7,2021,the United States filed an Unopposed Motion to Stay the Third Amended
 Scheduling Order until such time as the Court may resolve the motion to amend and the parties
 may thereafter submit a joint motion for an amended scheduling order. (Doc. 64). The Court
 granted the parties' motion to stay the remaining scheduling order deadlines on April 27, 2001.
 (Doc. 70).

                                           DISCUSSION

    I.        Good Cause

         "The Federal Rules of Civil Procedure liberally permit amendments to pleadings." Dennis
 V. Dillard Dep't Stores, Inc., 207 F.3d 523, 525 (8th Cir. 2000); see also Fed. R. Civ. P. 15(a)(2)
 ("The court should freely give leave when justice so requires."). A timely motion to amend
 pleadings should normally be granted under Rule 15(a) absent good reasons to the contrary. See
 Popp Telcom v. American Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000). A district court
 appropriately denies the motion to amend if "there are compelling reasons such as undue delay,
 bad faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously
 allowed, undue prejudice to the non-moving party, or futility of the amendment." Moses.Com
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 4 of 17 PageID #: 1291




 Securities, Inc. v. Comprehensive Software Sys., Inc.,406 F.3d 1052,1065(8th Cir. 2005)(internal
 quotation marks omitted).

        However, when a party seeks leave to amend a pleading outside the deadline established
 by the Court's scheduling order,the party must satisfy the good-cause standard ofRule 16(b)rather
 than the more liberal standard of Rule 15(a). Sherman v. Winco Fireworks, Inc., 532 F.3d 709,
 716 (8th Cir. 2008). The "interplay between Rule 15(a) and Rule r6(b) is settled in this circuit."
 Id. Scheduling orders issued pursuant to Rule 16(b) "must limit the time to join other parties,
 amend the pleadings, complete discovery, and file motions." Fed. R. Civ. P. 16(b)(3)(A). When
 a scheduling order is issued pursuant to Rule 16(b), the "schedule may be modified only for good
 cause and with the judge's consent." Fed. R. Civ. P. 16(b)(4). Therefore,"if a party files for leave
 to amend [a pleading] outside ofthe court's scheduling order, the party mustshow cause to modify
 the schedule." Sherman, 532 F.3d at 716 (quoting Popoalii v. Correctional Med. Servs., 512 F.3d
 488, 497 (8th Cir. 2008)) (internal quotation marks omitted). In these circumstances, "the
 application of Rule 16(b)'s good cause standard is not optional." Sherman, 532 F.3d at 716. "To
 permit district courts to consider motions to amend pleadings under Rule 15(a) without regard to
 Rule 16(b) would render scheduling orders meaningless and effectively ... read Rule 16(b) and its
 good cause requirement out ofthe Federal Rules of Civil Procedure." Id. (internal quotation marks
 and citation omitted).

        The Eighth Circuit in Sherman also instructed that "'[t]he primary measure of good cause
 is the movant's diligence in attempting to meet the[scheduling] order's requirements.'" Id.(quoting
 Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006), and citing Fed. R. Civ. P. 16(b), advisory
 committee note (1983 Amendment)). Applying this standard, the Sherman court found no good
 cause for the defendant's motion to amend to plead an affirmative defense almost eighteen months
 after the deadline where "no change in the law, no newly discovered facts, or any other changed
 circumstance made the preemption defense more viable after the scheduling deadline for amending
 pleadings." 532 F.3d at 718. The defendant's explanation for the delay in pleading the defense
 was that "at the close of discovery and during research and preparation for [Winco's] summary
 judgment motion...[Winco] determined the merits ofthe pre-emption argument." Id. The Eighth
 Circuit found this to be a concession that the defendant failed to explore the applicability of the
 defense in a timely fashion before the summary judgment stage ofthe litigation. Id.
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 5 of 17 PageID #: 1292




        The existence or degree of prejudice to the party opposing the modification may also be
 relevant under Rule 16(b), but a court need not consider prejudice if the movant has not been
 diligent in meeting the scheduling order's deadlines. Sherman,532 F.3d at 717. The Eighth Circuit
 instructs that, under Rule 16(b), courts considering a belated proposed amendment should "focus
 in the first instance (and usually solely) on the diligence of the party who sought modification of
 the order." Id.', see also Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003)(affirming district
 court's denial of untimely motion to amend complaint to add punitive damages claim, even though
 it was filed seven weeks before the end of discovery, because plaintiff provided no reason why
 punitive damages could not have been earlier alleged or why motion to amend was filed so late).

        In the present case, because the Scheduling Order's deadline for amending pleadings passed
 on October 2, 2020 and the Motion to Amend was filed on March 31, 2021, over five months past
 the deadline, the Court must apply the Rule 16(b)good-cause standard before considering whether
 an amendment is proper under Rule 15(a).

                A. Diligence

        Plaintiffs seek to amend their complaint to assert claims for negligent training, supervision
 and retention because of facts they discovered when they deposed Defendant Neuenfeldt on
 February 24, 2021, after the amendment deadline had expired. Plaintiffs state that during his
 deposition,Neuenfeldt testified that he was never provided the BIA Enforcement Handbook which
 is the training manual for 638 contracted tribal police departments and its officers. (Doc. 57 at 8).
 The BIA Handbook details the pursuit policies that Plaintiffs allege Neuenfeldt violated on the
 night of the pursuit. (Doc. 57 at 10). Plaintiffs state the Handbook's code of conduct requires its
 officers to certify that they have read the Handbook and that Neuenfeldt testified in his deposition
 that he had not read the Handbook. (Doc. 57 at 13). Plaintiffs further state the Neuenfeldt never
 signed the certifications required by the BIA Handbook including the code ofconduct,the Oath of
 Office, and Request for Use of Government Vehicle, and had failed to complete Indian Police
 Academy Bridge Training Program or jurisdiction training prior to the pursuit. (Doc. 57 at 14-
 15). Plaintiffs argue that without the appropriate Bridge Training, Neuenfeldt did not have
 authority to act as a police officer on the day ofthe pursuit. (Doc. 57 at 15). Plaintiffs also state
 that Neuenfeldt testified that prior to the pursuit, he had not been trained regarding jurisdictional
 issues or on high-speed pursuits. (Doc.57 at 17). Plaintiffs argue that they were diligent in seeking
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 6 of 17 PageID #: 1293




 to amend their complaints after they discovered these new facts because they sent opposing
 counsel notice of their motion to amend on March 1, 2021,just after Neuenfeldt's deposition on
 February 24, 2021.

        In opposition, the United States contends that Plaintiffs had knowledge of these claims as
 early as May 2,2018, when they filed the administrative claims stating:

        It was reasonably foreseeable that officers employed by Flandreau Santee Sioux
        Tribe would be called upon to make decisions about initiating pursuits and would
        be called upon to conduct pursuits of claimed law breakers, and as a result, had a
        duty to adequately train, instruct, and supervise its police officers, including the
        police officers involved in this chase[.]
 (Docs. 66-1; 66-2). The Government argues that despite this knowledge. Plaintiffs made the
 strategic choice to not include these allegations in their complaints filed on January 14, 2019.
 (Doc.65 at 4). In addition,the Government asserts that Plaintiffs did nothing to advance discovery
 on these allegations until after Officer Neuenfeldt was deposed three years after the administrative
 complaint was filed despite having notice, knowledge, and access to witnesses to support their
 claims. (Doc. 65 at 11). The Government states that in the Spring of 2019, Plaintiffs issued
 discovery requests to various law enforcement agencies involved in the pursuit, which included
 the Tribe. (Doc. 65 at 10). After formal discovery began in the Fall of 2020, Plaintiffs sent one
 set of discovery to the United States and one set to Neuenfeldt. (Doc.65 at 10). Plaintiffs sent no
 other written discovery prior to their motion. (Doc. 65 at 10). The Government states that
 Plaintiffs did not attempt to depose the "Self-Determination Officer' and "Self-Determination
 Specialist" for the BIA that it disclosed in August 2020 as having specific information regarding
 the 638 Contract with the Tribe. (Doc. 65 at 5, 10). In addition, on October 15, 2020, Plaintiffs
 identified Nicholas Cottier as a potential expert who the Government states was the former Police
 Chief with the Tribe who had hired and supervised Neuenfeldt. (Doc. 65 at 6). The Government
 contends that despite knowledge of and access to these individuals who had information regarding
 Plaintiffs' claims of negligent hiring, training, supervision and retention. Plaintiffs did not further
 develop these claims prior to the amendment deadline on October 2, 2020. The amendment
 deadline passed without extension and then on October 15, 2020, Plaintiffs moved to extend the
 remaining dates in the scheduling order, but did not request that expired deadline also be extended.
 (Doc.65 at 6).
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 7 of 17 PageID #: 1294




         The Government argues that if the Court was to grant Plaintiffs leave to amend, any
 plaintiff could ignore the amendment deadline in the scheduling order and set a "critical"
 deposition for the end of the discovery period to allow for amendment upon "newly discovered"
 facts. (Doc.65 at 11). The Government argues that "[t]o allow this substantial amendment at this
 juncture would 'render scheduling orders meaningless' and shift the critical burden from Plaintiffs
 to develop their case and be diligent in their attempt to meet the scheduling order to the
 Defendants." (Doc. 65 at 11).

         This Court examined the good cause standard under Rule 16(b) in Cheval International v.
 Smartpak Equine, LLC, Civ. No. 14-5010, 2017 WL 1025801 (D.S.D. 2017). There, after the
 Court ruled on summary judgment, new counsel for the plaintiff noticed their appearances and
 filed a motion to amend two years after the original complaint. Id. at *1. The motion to amend
 was granted by the Court. Id. The plaintiff then fired her new lawyers and filed a second motion
 to amend to add new claims and a new defendant a little over one month after the deadline to

 amend had expired. Id. In support of her new motion to amend,the plaintiff had argued that she
 was unable to timely amend her complaint because the defendants did not respond to any discovery
 until after the deadline to amend had passed. Id. at *3.

        In Cheval,this Court found that the plaintiff did not have good cause for moving to amend
 after the discovery deadline and denied the plaintiffs motion. The Court did not find the plaintiffs
 justification for the delay to be credible since the plaintiff had filed the motion to amend six days
 before she received the discovery responses from the defendants. Id. The Court found that the
 plaintiff had notice of the new claims and the defendant well in advance of the deadline,
 highlighting an email by the plaintiffto defense counsel approximately 17 months earlier in which
 the plaintiff discussed amending the complaint to add the proposed claims and the new defendant.
 Id.   The Court noted that the deadline for filing substantive motions was approaching in
 approximately two weeks and that the discovery deadline had already passed. Id. at *4. Because
 the Court found that the plaintiff was aware of the new claims and defendant and could have, if
 she had been diligent,requested the amendments well before the deadline to add claims and parties,
 it concluded that good cause was lacking and denied her motion to amend. Id.

         This Court also had an occasion to examine the good cause standard under Rule 16(b) in
 Lee V. Driscoll, Civ. No. 14-4146, 2016 WL 1337248 (D.S.D. Mar. 30, 2016). In Lee, the
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 8 of 17 PageID #: 1295




 defendants had filed a motion to dismiss and motion for summaryjudgment on the motion deadline
 date. Id. at *1-2. On that same day, the plaintiffs filed a motion to amend a little over 10 months
 after the deadline for amendments had passed. Id. at *4. In support of their motion to amend,the
 plaintiffs argued that the facts supporting their new claim were not known until the defendants'
 depositions were taken four months after the deadline for amendment ofthe pleadings had passed.
 Id. at *3. The Court denied the plaintiffs motion. The Court found that the main problem with
 the plaintiffs' timing argument was their concession that they considered pursuing the new claim
 after depositions, but did not know whether it was a viable claim until further research was done.
 Id. The Court stated:


        Had the [plaintiffs] been diligent the research would have been performed sooner
        after the depositions, before discovery was closed and certainly before the summary
        judgment stage ofthe litigation. There is no explanation for why they waited over
        six months to further review and propose the potential claim. The [plaintiffs] have
        not shown that they promptly and diligently moved to present their proffered
        amendments after they became aware of the underlying facts possibly giving rise
        to the new claim at the depositions in June of 2015.
 Id. at *4. As a result, the Court concluded that the plaintiff lacked "good cause" for the untimely
 assertion ofthe claim and denied the plaintiffs leave to amend. Id.

        Unlike the plaintiffs in Cheval and Lee, the Court finds that Plaintiffs in the present case
 have been diligent in meeting the deadlines set forth in the scheduling order. Contrary to the
 arguments posited by the United States, the Court is unwilling to conclude that Plaintiffs had
 knowledge of their proposed claims simply because they referenced them in their administrative
 complaints. Although Plaintiffs stated in their administrative complaints that the United States
 had duty to adequately train, instruct, and supervise its police officers, it is clear that Plaintiffs
 lacked a factual basis for such claims at that time since absent from their complaints were any facts
 detailing how the United States had breached these duties. The Court will not find that Plaintiffs
 are precluded from now amending because of attempting to necessarily state all possible claims at
 the administrative level. A failure by Plaintiffs to present such claims administratively may have
 rendered the Court without jurisdiction to hear them should Plaintiffs develop a factual basis for
 these claims during discovery.

        The Court also finds that Plaintiffs have been diligent in their discovery efforts. Although
 the Complaint was filed on January 14, 2019, Defendant Neuenfeldt filed a motion to dismiss that
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 9 of 17 PageID #: 1296




 raised, among other issues, the defense of tribal sovereign immunity. The parties delayed their
 Rule 26(f) planning meeting until the Court issued its Memorandum Opinion and Order on May
 28, 2020, granting in part and denying and part Neuenfeldt's motion to dismiss. (Doc. 31).
 Neuenfeldt then filed his answer to the complaint on June 18, 2020. (Doc. 32). The parties filed
 their discovery report on July 20, 2020, which set forth an approximately 2.5-month deadline
 (October 2, 2020)in which to amend pleadings and join additional parties and an initial discovery
 deadline of March 1, 2021. (Doc. 34). The discovery report proposed by the parties was adopted
 by the Court in its Scheduling Order. (Doc. 35).

         It is evident that during the initial period of discovery. Plaintiffs were focused on
 identifying their experts. On October 15, 2020, after the deadline to amend pleadings had already
 passed. Plaintiffs moved to extend the deadline for expert disclosures to November 16,2021, and
 the discovery deadline to April 1, 2021. (Doc. 38). The United States agreed to the extensions,
 but asked Plaintiffs to provide the names of their planned experts. (Doc. 67 at 5-6). In response.
 Plaintiffs identified five individuals that they plarmed to disclose as experts and a sixth category
 of experts—^treating physicians. (Doc. 66-6). On November 16, 2020, Plaintiffs disclosed 46
 named experts including 4 individuals and 42 individually-named treating physicians. (Doc. 66-
 7). Although the parties do not reference this in their briefs, the Court notes for the record that
 based on the Court's own experiences and observations in mid-November 2020, daily COVlD-19
 cases in South Dakota were at their peak.^ In the Fall of 2020,Plaintiffs also sent a set of written
 discovery to the United States and to Neuenfeldt individually. The United States received
 responses to their discovery requests from the United States on December 30, 2020. (Doe. 72, Tf
 2).

         Depositions of many of the officers other than Neuenfeldt involved in the pursuit appear
 to have taken place in early January 2021. On January 20, 2021, counsel for Plaintiffs sent the
 Government a letter memorializing the parties' agreement to depose certain parties in mid-to-late
 February 2021,including Neuenfeldt on February 24,2021. (Doc. 72-1). These depositions were


 ^ In its Motion to Extend the Second Amended Rule 16 Scheduling Order,the Government acknowledged that "[t]he
 pandemic most notabiy has delayed access to documents and witnesses necessary to respond to written discovery,
 delayed depositions and plans to travel to meet with or depose expert and fact witnesses, as well as providing normal
 logistical issues given remote working situations and various restrictions on gatherings in cities or in governmental
 offices." (Doc. 47).
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 10 of 17 PageID #: 1297




  scheduled to take place well before the expiration ofthe June 1, 2021, discovery deadline set forth
  in the Court's Third Amended Scheduling Order. Plaintiffs received responses to their discovery
  requests from Neuenfeldt on February 23,2021, and deposed Neuenfeldt the very next day. (Doc.
  72,^ 3). Based on testimony by Neuenfeldt during his deposition. Plaintiffs gave notice of their
  intent to amend the complaint on March 1, 2021, and asked the Government to stipulate to the
  motion. On March 8, 2021, counsel for the United States advised that it would not consent to the
  amendment and on March 31, 2021, Plaintiffs filed with the Court their Motion for Leave to
  Amend.


         In all, the Court finds that Plaintiffs were diligent in their discovery efforts and promptly
  sought leave to amend once they discovered factual basis to support their proposed claims.

                 B, Prejudice

         The Government also argues that it would be prejudiced by the amendment because it
  would result in a significant postponement in trial. (Doc. 65 at 12). The Government also attests
  that nearly all of the relevant law enforcement officers and participants in the pursuit have been
  deposed and that in preparing for, defending, or questioning those witnesses, the United States
  prepared its strategy to solely defend conduct related to Neuenfeldt's actions on June 17 and June
  18,2017. (Doc. 65 at 12).
    \


         "The burden of proof of prejudice is on the party opposing the amendment." Roberson v.
  Hayti Police Dep't,241 F.3d 992,995(8th Cir. 2001). "Delay alone is not a reason in and ofitself
  to deny leave to amend; the delay must have resulted in unfair prejudice to the party opposing the
  amendment." Id. This prejudice to the non-movant is weighed against the prejudice to the movant
  in not allowing the amendment. See Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir.
  1998). The Eighth Circuit has said that "[mjotions that would prejudice the nonmoving party by
  requiring a re-opening of discovery with additional costs, a significant postponement of the trial,
  and a likely major alteration in trial tactics and strategy are particularly disfavored." Kozlov v.
 Assoc. Wholesale Grocers, inc., 818 F.3d 380,395 (8th Cir. 2016)(intemal quotations and citation
  omitted).

         The Court concludes that allowing the amendment will not cause the Government unfair
  prejudice. The discovery deadline and motion deadline did not expire prior to the Court granting


                                                  10
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 11 of 17 PageID #: 1298




 the parties' motion to stay the deadlines. While the deadline to designate experts has expired, the
  Court will permit the parties to designate a new deadline by which to disclose any experts that may
  be needed to address Plaintiffs' new claims. Although the Government has already deposed most
  ofthe officers involved in the high speed pursuit, the Government does not argue that any ofthese
  individuals has information regarding the training, supervision and retention of Neuenfeldt such
 that they would need to be deposed again. The Court finds no real impediment to the
  Government's ability to develop a defense to these new claims and concludes that Plaintiffs would
  suffer prejudice if the Court was to deny them leave to amend.

     II.      Futility
              A. Violation of Federal Directives vs. State Law

           In 1946, Congress passed the FTCA, a limited waiver of the United States' sovereign
 immunity, to permit persons injured by federal employees to sue the United States for damages in
 federal district court. Molzofex rel. Molzof v. United States, 502 U.S. 301 (1992). In relevant
  part, the FTCA's liability and jurisdiction-conferring language provides that federal district courts
  have "exclusive jurisdiction" over claims against the United States for money damages for
 "personal injury or death caused by the negligent or wrongful act or omission" of federal
  employees "under circumstances where the United States, if a private person, would be liable to
 the claimant in accordance with [applicable state law]." Mader v. United States, 654 F.3d 794,
 797(8th Cir. 2011); 28 U.S.C. § 1346(b)(1); see also 28 U.S.C. § 2674.

           The Government argues that it has not waived its sovereign immunity with regard to
  Plaintiffs' proposed claims for negligent training, supervision and retention because such claims
  are based on a violation offederal directives rather than state law. The Government contends that

  the Court therefore lacks subject matter jurisdiction over Plaintiffs' proposed claims and asks that
  the Court deny Plaintiffs leave to amend on the basis of futility.

           "Futility is always a basis to deny leave to file an amended complaint." See A.H. v. St.
 Louis Cty, Missouri, 891 F.3d 721, 730 (8th Cir. 2018) (citing United States ex re. Roop v.
  Hypoguard USA,Inc., 559 F.3d 818,824(8th Cir. 2009)). An amendment is futile "ifthe proposed
  amended complaint does not establish a court's subject matterjurisdiction over the aetion" or fails
  to state a claim upon which relief may be granted. See Walker v. Harmon, Civ. No. 15-5037,2016
  WL 5376185, at *4 (D.S.D. Sept. 26, 2016)(citing Am. Ins. Co. v. St. Judge Medical, Inc., 597


                                                   11
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 12 of 17 PageID #: 1299




 F.Supp.2d 973, 979 (D. Minn. 2009)(citing Longie v. Spirit Lake Tribe, 400 F.3d 586, 588 n.3
 (8th Cir. 2005)); Cornelia 1. Crowell GST Trust v. Possis Med,Inc., 519 F.3d 778, 782(8th Cir.
 2008). Matters outside the pleading may not be considered when conducting a futility analysis
 under Rule 12(b)(6) other than some public records, materials that do not contradict the complaint,
 or materials that are "necessarily embraced by the pleadings." See Noble Systems Corp. v. Alorica
 Cent., LLC, 543 F.3d 978, 982 (8th Cir. 2008); Wheeler v. Hruza, Civ. No. 08-4087, 2010 WL
 2231959, at *2(D.S.D. Jun. 2,2010). Further,"a motion to amend should be denied on the merits
 only if it asserts clearly frivolous claims or defenses." Becker v. Univ. ofNeb. at Omaha, 191 F.3d
 904, 908 (8th Cir. 1999)(internal quotations omitted); Popp Telcom v. Am. Sharecom, Inc., 210
 F.3d 928, 944 (8th Cir. 2000)("[I]n deciding whether to permit a proffered amendment, a court
 should not consider the likelihood of success unless the claim is 'clearly frivolous.'").

         In support of its futility argument, the Government cites to Sorace v. United States, 788
 F.3d 758 (8th Cir. 2015). In Sorace, the plaintiff brought a FTCA claim against the United States
 based upon a drunk driving accident on the Rosebud Sioux Indian Reservation in South Dakota.
 Id. at 762. The plaintiff alleged that the Rosebud Sioux Tribe's Police Department had received
  numerous calls on the date ofthe accident advising that the driver was drunk and driving his pickup
 truck erratically through Mission, South Dakota. See id.; see also Sorace v. United States, Civ.
  No. 13-3021,2014 WL 2033149(D.S.D.May 16,2014). Despite receiving these calls prior to the
  accident, the plaintiffs complaint alleges that the Rosebud Sioux Tribe Police Department failed
  to take action to locate and arrest the driver before the collision that killed two people and injured
 two children. Id.


         The Government in Sorace brought a motion to dismiss, arguing that the plaintifffailed to
  state a claim under the FTCA because a private person would not be liable for such conduct under
  the laws of South Dakota. Id. at 763. The district court agreed. The court held that under South
  Dakota law, the Government had no affirmative duty to prevent the misconduct of a third party
  such as the drunken driver in that case. Id. at 764. The district court also held that even if it did

  not apply the negligence standard for a private citizen, the plaintiff had failed to establish that the
  Tribal police owed a "special duty" to the decedents and those injured in the accident. Id. The
  district court rejected the plaintiffs argument that the tribal regulations and handbooks it cited,



                                                    12
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 13 of 17 PageID #: 1300




 including the BIA Law Enforcement Handbook, established a special duty because the regulations
  did not demonstrate an intent to protect a particular class of persons. Id. at 765.

         The Court of Appeals in Sorace affirmed the distriet court's decision on appeal. Citing to
 Klett V. Pirn, 965 F.2d 587, 589 (8tb Cir. 1992)(citation omitted), the court stated that "federally
 imposed obligations, whether general or specific, are irrelevant to our inquiry under the FTCA,
  unless state law imposes a similar obligation upon private persons." Id. at 765. The Court held
 that the manuals, laws and regulations cited by the plaintiff, including the BIA Law Enforcement
  Handbook, failed to ereate a private cause of action under the FTCA. Id. In addition, the Court
  of Appeals affirmed the district court's conclusion that the handbooks and tribal codes cited by the
  plaintiff did not establish a special duty because there was no indication that they were intended
 to protect any particular class of persons. Id.

         The Court finds that the facts of this case are quite different from those in Sorace. Unlike
 the plaintiff in Sorace, Plaintiffs in the present case do not argue that the sections ofthe BIA Law
 Enforcement Handbook cited to by Plaintiffs create a private right of action against the United
  States. Instead, Plaintiffs argue that failure by Neuenfeldt to comply with various provisions of
 the BIA Law Enforcement Handbook, including those regarding high-speed pursuits and pursuits
  outside tribal jurisdiction, is a result of the United States' negligence in training, supervising, and
 retaining Neuenfeldt—its employee for purposes of the FTCA. South Dakota courts clearly
 recognize claims against private employers for negligent training, supervision and retention. See
 Kirlin v. Halverson, 758 N.W.2d 436,454(S.D. 2008). Because the Government would be liable
  under South Dakota law as a private person for this alleged conduct, the Court rejects the
  Government's argument that such claims are barred by sovereign immunity on this basis.

             B. Violation of Discretionary Function Exception

         The Govemment also contends that Plaintiffs' proposed elaims for negligent training,
 supervision, and retention are futile because they fall within the diseretionary function exception
 to the FTCA. Although the FTCA waives the Government's sovereign immunity for the
  negligence of Govemment agents, the waiver is subject to exceptions. Croyle by and through
  Croyle v. United States, 908 F.3d 377, 381 (8th Cir. 2018). Under 28 U.S.C. § 2680(a), the
  Govemment may not be sued for the "exercise or performanee or the failure to exercise or perform
  a diseretionary function or duty on the part ofa federal agency or an employee ofthe Govemment."

                                                    13
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 14 of 17 PageID #: 1301




 "Ifthe FTCA's discretionary function exception applies, it is ajurisdictional bar to suit." Walters
  V. United States, 474 F.3d 1137, 1139(8th Cir. 2007).

         A two-part test governs the discretionary function exception. See Riley v. United States,
 486 F.3d 1030, 1032(8th Cir. 2007)(cxtrngBerkovitzv. United States, 486 U.S. 531,536(1988)).
 "First, the conduct at issue must be discretionary, involving 'an element ofjudgment or choice.'"
 Id. (citation omitted). If a federal statute, regulation, or policy prescribes a course of action for an
  employee to follow, the discretionary function exception will not apply. Berkovitz, 486 U.S. at
  536. "If the challenged action is discretionary, however, the next inquiry is whether the
  government employee'sjudgment or choice was 'based on consideration of social, economic, and
  political policy.'" Herden v. United States, 726 F.3d 1042, 1047 (8th Cir. 2013) (intemal
  quotations and citation omitted). "Not all discretionary decisions are immune from suit because
  the Congressional purpose ofthe exception is "to preventjudicial 'second-guessing' of legislative
  and administrative decisions grounded in social, economic, and political policy through the
  medium ofan action in tort." Id.(citing United States v. Varig Airlines,467 U.S. 797,814(1984)).
  In United States v. Gaubert, the Supreme Court established that:

         When established governmental policy, as expressed or implied by statute,
         regulation, or agency guidelines, allows a Government agent to exercise discretion,
         it must be presumed that the agent's acts are grounded in policy when exercising
         that discretion. For a complaint to survive a motion to dismiss, it must allege facts
         which would support a finding that the challenged actions are not the kind of
         conduct that can be said to be grounded in the policy ofthe regulatory regime. The
         focus of the inquiry is not on the agent's subjective intent in exercising the
         discretion conferred by statute or regulation, but on the nature of the actions taken
         and on whether they are susceptible to policy analysis.
  499 U.S. 315, 324-25 (1991).

         In their proposed amended complaint. Plaintiffs allege that Defendant United States
 "allow[ed][Neuenfeldt] to carry a gun and operate a motor vehicle without sufficient training and
  supervision contrary to the manual set forth as Bureau ofIndian Affairs Office of Justice Services
  Law Enforcement Handbook 3'^'^ Edition, as well as contrary to other regulations requiring training
  and supervision set for in the United States Code." (Doc. 58-1, 81). Specifically, Plaintiffs allege
  that the Government did not fulfill its mandatory obligation under the Law Enforcement Handbook
  to present the Law Enforcement Handbook to Neuenfeldt. Plaintiffs argue that the Law
  Enforcement Handbook also required the Government to provide "Field Training and Evolution

                                                   14
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 15 of 17 PageID #: 1302




 Program Training" and that it failed to provide such training to Neuenfeldt. In their brief, Plaintiffs
  also argue that Neuenfeldt failed to complete Indian Police Academy Bridge Training as required
  by the Law Enforcement Handbook. (Doc. 57 at 14). Plaintiffs allege that the Government failed
 to have Neuenfeldt execute a Law Enforcement Code of Conduct and failed to provide Neuenfeldt
 jurisdictional training or training on arrest and pre-arrest procedures, and procedures regarding
  pursuit, use offorce, or traffic stops.

         In opposition, the Government argues that it has discretion whether or not to give a copy
  of the Law Enforcement Handbook to Tribal law enforcement officers operating under a 638
  contract. The Government contends that while it is required to give a copy ofthe Law Enforcement
  Handbook to the Tribe, the Indian country law enforcement program in this ease, it cites to the
  Declaration of Joel Chino Kaydahzinne as evidence that it fulfilled this obligation. See 25 C.F.R.
  § 12.14. In addition, the Government argues that it had no authority over the hiring, supervision,
  retention and training of tribal police officers such as Neuenfeldt who provide services under a
 638 contract.     The Government argues that its authority was limited to monitoring and
  reassumption and that these functions are discretionary. Although 25 C.F.R. § 12.12 provides that
 "Indian country law enforcement programs that receive Federal funding and/or commissioning
  will be subject to a periodic inspection or evaluation to provide technical assistance, to ensure
  compliance with minimum Federal standards, and to identify necessary changes or improvements
  to BIA policies," the Government contends that the manner and timing in which the BIA performs
  such inspections is discretionary because 25 C.F.R. § 12.2 contains no specific or mandatory
  directive specifying how, when or the means through which the OJS inspects or evaluates a Tribal
  law enforcement program.        The Government argues that even if its inspection identifies
  noncompliance, its only recourse is to provide guidance and technical assistance, and if
  noncompliance continues, it may initiate the regulatory reassumption process. 25 C.F.R. §
  900.246. The Government contends that because there is no mandatory directive that would have
  required the BIA to pursue reassumption under the facts of this case, such conduct falls within the
  discretionary function exception.

         Based on the pleadings, the Court carmot say at this juncture that Plaintiffs' proposed
  claims are clearly futile. The Court finds that evaluating the merits of whether the discretionary
  function exception applies in this case will require the Court to look beyond the pleadings to the


                                                   15
Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 16 of 17 PageID #: 1303




  affidavit cited by the Government as well as the Law Enforcement Handbook, which, according
  to the copy on record in support of Plaintiffs' motion to amend, is 670 pages in length. Plaintiffs
  allege in their proposed amended complaint that the Government failed to provide training as
  required in the Law Enforcement Handbook. Browsing the Handbook on record, the Court notes
  that Section 6-1 provides that "[a]11 individuals hired for the position of law enforcement
  officer/special agent must successfully complete the approved Basic Law Enforcement training
  Program prior to appointment as a law enforcement officer/special agent . . . or request a
  Certification of waiver oftraining from the Deputy Director, OJS." (Doc. 61-1 at 547). It appears
  that the Basic Police Officer Training Program is conducted at the Indian Police Academy. (Doc.
  62-1 at 548). The completion requirement of a basic law enforcement training course is also
  emphasized in 25 C.F.R. § 12.35 which provides that "[l]aw enforcement personnel of any
  program funded by the [BIA] must not perform duties until they have successfully completed a
  basic law enforcement training course prescribed by the Director [and] the Director will also
  prescribe mandatory supplemental and in-service training course." The Handbook provides that
  prior to receiving their certification as a police officer by the Office of Justice Services, all newly
  hired law enforcement personnel must also complete an IPA approved pre-service training
  curriculum which covers such topics as use of force and deadly force policy and pursuit driving.
 (Doc. 62-1 at 548). Section 3-15 provides that "recruits will be trained, evaluated and supervised
  by a properly trained Bureau ofIndian Affairs(BIA)-Office of Justice(OJS)Field Training Officer
 (FTO). Field training is a process by which an officer recruit receives formal on the job instruction
  for special and designated purposes. Therefore, upon completion of the BIA-OJS Basic Police
  Officer Training Program (BPOTP),the officer recruit will be placed into a FTEP and assigned a
  FTO to provide formal instruction and evaluation of the recruit." (Doc. 61-1). Section 6-05
  provides that "[tjraining provided will be documented and records will be kept for each individual
  at the District/Agency and Indian Police Academy." (Doc. 62-1 at 559).

          At this juncture, based on the facts alleged in the proposed amended complaint, the Court
  is unable to conclude that Plaintiffs proposed claims clearly fall within the discretionary function
  exception.

          Accordingly, it is hereby ORDERED that Plaintiffs' Motion to Amend Complaint (Doc.
  56)is GRANTED.


                                                    16
    Case 4:19-cv-04006-LLP Document 74 Filed 06/09/21 Page 17 of 17 PageID #: 1304




           Dated this^ day of June, 2021.
                                            BY THE COURT:




                                                            &
                                             ^awrence L. Piersol
     ATTEST:                                iJnited States District Judge
     MATTHEW W.THELENJ^^RK




                                               17
t



)
